



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Moran, 2013 ONCA 342

DATE: 20130524

DOCKET: C54689

Weiler, Blair and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Elidio Moran

Appellant

Erec Rolfe, for the appellant

Howard Piafsky, for the respondent

Heard: May 23, 2013

On appeal from the conviction entered on April 7, 2011 by
    Justice Mark L. Edwards of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The overarching issue on this appeal is whether the information to
    obtain contained sufficient information so that a warrant could issue. In
    support of his position that it did not, the appellant makes two submissions: (1)
    the information from the Confidential Informants (CIs) was not sufficiently
    reliable because there was insufficient corroboration for the information of
    the CIs; and (2) he submits that the issuing judge did not turn his mind to
    whether some of the information should be excised from the ITO because the
    reliability of information from CI A is exaggerated.  There is nothing to
    indicate that this is direct information from the CI as opposed to the opinion
    evidence of the affiant.

[2]

We disagree that the information from the CIs was not sufficiently
    reliable. Even if, as the appellant submits, the very limited information from
    CI A is excised, and the initial information from CI B is insufficient,
    standing alone, to issue the ITO, the ITO considered as a whole was sufficient.
    Based on the information from the CIs, the police confirmed the existence of
    the Kirby residence, the buzz number and the fact that a person named Jamal
    Moran had been in a car with a known drug dealer. Thus, there was some
    independent corroboration of the CIs information in terms of the location of
    the transaction and Jamals involvement in the drug culture.  In December 2009,
    CI C advised of information that a source had just purchased crack cocaine
    from Jamal who visits a female at the apartment who goes by the name of Kirby.
    He gave the correct buzz number of the apartment on Fittons Road and the
    appellant rightly concedes this is some corroboration. Also, in December, CI
    B, who was a known and trusted source had just spoken to Kirby, directly, and
    asked if Jamal Moran was there. When Kirby answered Yes, CI B then told
    Kirby that they wanted to order up, meaning they were ordering cocaine. 
    Kirby told CI B that it wasnt a problem.  In addition, CI D said that he
    had purchased crack from Jamal in the past.  Considered as a whole the
    information from the CIs provided a basis on which a warrant could issue.

[3]

In light of our holding we need not address the appellants arguments
    respecting s. 8 and s. 24(2).  The appeal is dismissed.


